Title: To Thomas Jefferson from George Hay, 13 July 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. July 13. 1807.
                        
                        Maj: Gibbon has been informed, that his conduct to Burr and his associates, has afforded a subject for a
                            formal representation to the Executive. In consequence of this he has made a Statement to Mr. DuVall, of the sort of
                            intercourse which he had with these people, and has communicated the substance of it to me, with a request, that I would
                            express to you my confidence in its truth. Knowing Maj. Gibbon, tho indiscreet, to be honest, I should certainly confide
                            in any statement made by him, of his conduct in this, as well as in every other Case.
                        I cannot conquer the apprehension which I feel that you may deem this letter an intrusion; but the solemn and
                            very pathetic appeal lately made by Maj. Gibbon to my knowledge of his character, his conduct, his principles, & his
                            Situation, has excited a Sentiment which impels me to commit this trespass. The Sentiment, I am sure, you will forgive
                            altho you may condemn the act which it has occasioned.
                        Mr. Page came to me this morning, with a rough Copy of a letter addressed to you. He has made some
                            alterations in it, at my instance. It is true that there has been, and may be yet, a general clamor, for war; but the
                            Subject, has not been duly considered, and cannot be viewed in all its consequences, until the angry passions that have
                            been excited, Shall in some degree Subside. For my part, I speak the plain truth when I say, that I am perfectly disposed
                            to leave a question of such infinite moment to those, who with the best intentions have the best means of knowing what the
                            decision should be.—
                  with the highest respect.
                        
                            Geo Hay
                     
                        
                    